In re Johnson, Sherman; — Defendants); applying for writ of certiorari and/or review; Parish of Jefferson, 24th Judicial District Court, Div. “G”, No. 96-2046; to the Court of Appeal, Fifth Circuit, No. 97-KA-0290.
Granted in part; denied in part. If it has not already done so, the district court is ordered to reconcile the minutes, commitment documents and other records with the sentencing transcript with respect to defendant’s sentence for possession of cocaine with intent to distribute. Commission of the offense occurred before the effective date' of 1997 La.Acts, No. 1284, amending La.R.S. 40:967(B)(1), and restrictions on parole eligibility were not authorized. Relief is denied in all other respects.
KIMBALL, J., not on panel.